                                                                            r.
                                                                             lFkk'f
                                                                                  3 :.
                                                                                     '$f7.
                                                                                         i
                                                                                         :2:CE U EJ.!.,
                                                                                                     -'%T.   RT
                                                                               .
                                                                                    j.
                                                                                     jy jxoM L;.!:-ç
                                                                                                  .-.,'.
                                                                                                       )z
                                                                                                        N
                                                                                            FlL'
                                                                                               -:rh

                                                                                     R0k 26 2212
                        IN TH E UNITED STATES DISTRICT COURT
                       FOR THE W ESTERN DISTRICT OF W RGINIA    JULI
                                                                   A,& Dur
                                                                         nnf.C RK
                                  ROANOKE DIW SION           :.BY:
                                                                        CL

TERR ANCE ROBERT HENDERSON,                      )   CASE NO.7:19CV00420
                                                 )
                       Plaintiff,                )
                                                 )   M EM OM NDUM OPINION
                                                 )
HAPPY SM ITH,c K ,                               )   By:Hon.GlenE.Conrad
                                                 )   SeniorUnitid StatesDistrictJùdge
                       D efendants.              )
       PlaintiffTerrance RobertHenderson,a Virginiainmateproceeding pro K ,filed thiscivil

rightsaction ptzrsuantto 42 U.S.C.j1983,theAmericanswith DisabilitiesAct,and state law,
allegingthatthe defendantsdenied him appropriatem edicalcare. Thedefendmltshave moved to

dismissthe claims for failure to state a claim upon which reliefcould be granted,ptlrsuantto

Rule12(b)(6)ofthefederalRulesofCivilProcedure.lThecoul'tmailednoticesadvisingMr.
Henderson thatthe courtwould give him 21 days to submit any ftzrther cotmter-affidavits or

other relevantevidence contradicting,explaining or avoiding the defendants'evidence before

ruling on them otionsto dism iss. Thenoticeswnrned M .
                                                     1.Henderson:

       lfPlaintiffdoesnotrespond to Defendantls'qpleadings,the Courtwillassume
       thatPlaintiffhaslostinterestin the case,and/orthatPlaintiffagreeswith whatthe
       Defendantlsq statel ) in their responsive pleadingts). If Plaintiff wishes to
       continue with the case,it is necessary that Plaintiff respond in an appropriate
       fashion. Plaintiffm ay wish to respond with counter-affidavitsorotheradditional
       evidence as outlined above. However.ifPlaintiff does not file som e resnonse
       within the twenty-one (21)day period.the Courtmav dismissthe case forfailtlre
       to prosecute.

See,e.a.,Notice,ECF No.18 (emphasis in original.) Mr.Henderson sled a motion for an
extension of tim e to respond to the defendants'.motions, and the court gzanted him tmtil


       1DefendantsStephenHenick(identifiedinthecomplaintonlybyhistitleasDirectorofHealth Services
fortheVirginiaDepartmentofCorrections),Karen Stapleton,andCarlA.M anis,by counsel,havetiledamotionto
dismiss,ECF No.16. Also by counsel,defendantsNina Townsend,BaI'
                                                              I'
                                                               y M ullins,and Happy Smith have filed
motionsto dismiss,ECFNos.19 and20.M r.Hendersonhasnotfiledaresponsetoany ofthethreemotions.
Novem ber 15,2019,to respond. Since issuing that order,the com'thas received no further

communication from M r.Henderson aboutthis case,and the deadline for his response to the

defendants'motionshavepassed. Accordingly,thecourtconcludesthat,ptl
                                                                  rsuanttoRule41(b)
ofthe FederalRulesofCivilProcedm e,M r.Henderson has failed to prosecute this action. See

cenerallyBallardv.Carlson,882F.2d93 (4th Cir.1989).
       Having duly notiied the parties that M r. Henderson's failtlre to respond to the

defendants'dispositivem otionswould be interpreted asfailureto prosecuteand would be cause'

fordismissalofthe action withoutprejudice,the courtwilldismiss the case accordingly. A
separateorderwillenterthisday.

       M.
        r.Henderson isadvised thatifhe intendsto proceed with thisaction,he mustpetition

the courtwithin 30 days ofthe date ofentry oftM sorderforreinstatem entofthisaction. Any

motion forreinstatementshould providea specifk explanation ?orMr.Henderson'jfailtlreto
respond in atimely fashion to the defendants'motionsto dismiss. Them otion forreinstatem ent

shallbe accompanied by aresponseto thedefendants'dispositivemotions.

       The Clerk is directed to send copies of this mem orandllm opirlion and accompanying

orderto M r.Henderson and to counselofrecord fo<thedefendants.
                        'm
       ENTER:This O          day ofNovember, 2019.


                                                 SeniorUnited StatesDistrictJudge




                                             2
